Case 2:19-cv-00216-JMA-GRB Document 14 Filed 06/26/19 Page 1 of 7 PageID #: 51




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK




 GINA VENEZIANO
                                                          Index No.: 1:19-cv-216
                                 Plaintiff,

                     -against-
                                                          AMENDED COMPLAINT
 ANTHEM BLUE CROSS LIFE AND HEALTH
 INSURANCE COMPANY and GUESS?, INC.,

                                 Defendants.


       Plaintiff, Gina Veneziano (“Plaintiff”), by and through her attorneys, Schwartz Sladkus

Reich Greenberg Atlas LLP, by way of Complaint against Defendant Anthem Blue Cross Life

and Health Insurance Company (“Defendant Anthem”), and Defendant Guess?, Inc. (“Defendant

Guess”) (collectively, “Defendants) allege as follows:

                         PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff is a New York resident who at all relevant times was a beneficiary of an

employer-based health insurance plan administered by Defendants.

       2.      Upon information and belief, Defendant Anthem is primarily engaged in

providing and/or administering health care plans or policies.

       3.      Upon information and belief, Defendant Guess is a corporation with headquarters

located at 1444 South Alameda Street, Los Angeles, CA 90021.

       4.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e). The insurance policy at issue was provided to Plaintiff’s employer and is governed by

the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. The

administrative remedies have been exhausted.


                                                1
Case 2:19-cv-00216-JMA-GRB Document 14 Filed 06/26/19 Page 2 of 7 PageID #: 52




       5.      Venue is proper in the United States District Court for the Eastern District of New

York, pursuant to 28 U.S.C. § 1391, because a substantial part of the events giving rise to this

action occurred within the District.

                                  FACTUAL BACKGROUND

       6.      On or around January 8, 2018, Plaintiff underwent emergency brain surgery after

suffering a carotid dissection. (See, OP Report, attached hereto as Exhibit A.)

       7.      Plaintiff’s surgery was performed by Dr. Ambooj Tiwari of the practice group

Jeffrey Farkas, MD LLC (“Provider”).

       8.      At the time of Plaintiff’s treatment, Plaintiff was the beneficiary of an employer-

based health insurance plan for which Defendant Anthem served as the claims administrator and

Defendant Guess served as the plan administrator.

       9.      At the time of Plaintiff’s treatment, Provider was not “in-network” with

Defendant Anthem. Payment for Plaintiff’s treatment is therefore governed by the terms of

Plaintiff’s insurance plan rather than by a network contract.

       10.     Following Plaintiff’s treatment, Provider submitted Health Care Financing

Administration (“HCFA”) medical bills to Defendant Anthem demanding payment for the

performed treatment in the total amount of $162,000.06. (See, HCFAs, attached hereto as

Exhibit B.)

       11.     In response to Provider’s bills, Defendant issued payment in the total amount of

$1,442.81, and indicated that the remaining $160,557.25 was Plaintiff’s responsibility. (See,

EOBs, attached hereto as Exhibit C.)




                                                 2
Case 2:19-cv-00216-JMA-GRB Document 14 Filed 06/26/19 Page 3 of 7 PageID #: 53




       12.     Subsequently, Plaintiff submitted an internal appeal to Defendant Anthem,

disputing that the reimbursement issued constitutes full payment under the terms of Plaintiff’s

insurance plan. (See, First Level Appeal, attached hereto as Exhibit D.)

       13.     In response to Plaintiff’s appeal, Defendant Anthem issued additional payment in

the amount of $1,445.49. (See, Exhibit C.)

       14.     Subsequently, Plaintiff submitted a second internal appeal, again disputing that

the payments for Plaintiff’s treatment constitutes full reimbursement under the terms of

Plaintiff’s insurance plan. (See, Second Level Appeal, attached hereto as Exhibit E.)

       15.     On or around October 16, 2018, Defendant Anthem issued an additional payment

check in the amount of $7,041.16 and indicated that the remaining unpaid balance is Plaintiff’s

responsibility. (See, Exhibit F, attached hereto.)

       16.     Thus, to date, Defendant Anthem has issued total payments for Plaintiff’s

treatment in the amount of $9,929.46 and has left Plaintiff responsible for $152,070.60.

       17.     Under the terms of Plaintiff’s insurance plan, reimbursement for medical

emergency care rendered by a non-participating provider is based on the “reasonable and

customary value.” (See, Summary of Benefits, attached hereto as Exhibit G.)

       18.     Plaintiff’s treatment constitutes medical emergency care and Provider is a non-

participating provider. Therefore, under the terms of Plaintiff’s insurance plan, reimbursement

for Plaintiff’s treatment is subject to the reasonable and customary value.

       19.     Provider’s charges for Plaintiff’s treatment reflect the reasonable and customary

value of such treatment. Therefore, under the terms of Plaintiff’s insurance plan, Defendants

should have issued payment in the amount of $162,000.06 instead of $9,929.46.

       20.     Plaintiff has thus been damaged in the total amount of $152,070.06.




                                                 3
Case 2:19-cv-00216-JMA-GRB Document 14 Filed 06/26/19 Page 4 of 7 PageID #: 54




          21.   Accordingly, Plaintiff bring this action for recovery of the outstanding balance,

and Defendants’ breach of fiduciary duty.

                                          COUNT ONE

   FAILURE TO MAKE PAYMENTS PURSUANT TO MEMBER’S PLAN UNDER 29
                        U.S.C. § 1132(a)(1)(B)


          22.   Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 21

of the Complaint as though fully set forth herein.

          23.   Plaintiffs avers this Count to the extent ERISA governs this dispute.

          24.   Section 502(a)(1), codified at 29 U.S.C. § 1132(a) provides a cause of action for a

beneficiary or participant seeking payment under a benefits plan.

          25.   Upon information and belief, Defendants acted in a fiduciary capacity in

administering any claims determined to be governed by ERISA.

          26.   Plaintiff is entitled to recover benefits due under the applicable ERISA plan or

policy.

          27.   As a result, Plaintiff has been damaged and continues to suffer damages.

                                            COUNT TWO

   BREACH OF FIDUCIARY DUTY AND CO-FIDUCIARY DUTY UNDER 29 U.S.C.
           § 1132(a)(3), 29 U.S.C. § 1104(a)(1) and 29 U.S.C. § 1105 (a)


          28.   Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 27

of the Complaint as though fully set forth herein.

          29.   29 U.S.C. § 1132(a)(3)(B) provides a cause of action by a participant, beneficiary,

or fiduciary to obtain other appropriate equitable relief (i) to redress such violations or (ii) to

enforce any provisions of this subchapter or the terms of the plan.




                                                 4
Case 2:19-cv-00216-JMA-GRB Document 14 Filed 06/26/19 Page 5 of 7 PageID #: 55




       30.     Plaintiffs seeks redress for Defendants’ breach of fiduciary duty and/or

Defendants’ breaches of co-fiduciary duty under 29 U.S.C. § 1132(a)(3), 29 U.S.C. § 1104(a)(1)

and 29 U.S.C. § 1105 (a)

       31.     29 U.S.C. § 1104(a)(1) imposes a “prudent man standard of care” on fiduciaries.

       32.      Specifically, a fiduciary shall discharge its duties with respect to a plan solely in

the interest of the participants and beneficiaries and (A) for the exclusive purpose of: (i)

providing benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses

of administering the plan; (B) with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like aims; (C) by

diversifying the investments of the plan so as to minimize the risk of large losses, unless under

the circumstances it is clearly prudent not to do so; and (D) in accordance with the documents

and instruments governing the plan insofar as such documents and instruments are consistent

with the provisions of this subchapter and subchapter III of this chapter. 29 U.S.C. § 1104(a)(1).

       33.     29 U.S.C. § 1105(a) imposes liability for breaches of co-fiduciaries.

       34.     Specifically, a fiduciary with respect to a plan shall be liable for a breach of

fiduciary responsibility of another fiduciary with respect to the same plan in the following

circumstances: (1) if he participates knowingly in, or knowingly undertakes to conceal, an act or

omission of such other fiduciary, knowing such act or omission is a breach; (2) if, by his failure

to comply with section 1104(a)(1) [“prudent man standard of care] of this title in the

administration of his specific responsibilities which give rise to his status as a fiduciary, he has

enabled such other fiduciary to commit a breach; or (3) if he has knowledge of a breach by such




                                                 5
Case 2:19-cv-00216-JMA-GRB Document 14 Filed 06/26/19 Page 6 of 7 PageID #: 56




other fiduciary, unless he makes reasonable efforts under the circumstances to remedy the

breach. 29 U.S.C. § 1105(a).

         35.   Here, when Defendants acted to partially deny payment for the medical bills at

issue herein, and when they responded to the administrative appeals initiated by Plaintiff, they

were clearly acting as a “fiduciary” as that term is defined by ERISA § 1002(21)(A) because,

among other reasons, Defendant acted with discretionary authority or control to deny the

payment and to manage the administration of the employee benefit plan at issue as described

above.

         36.   Here, Defendants breached their fiduciary duty by: (1) failing to issue an Adverse

Benefit Determination in accordance with the requirements of ERISA and applicable regulations;

(2) participating knowingly in, or knowingly undertaking to conceal, an act or omission of such

other fiduciary, knowing such act or omission is a breach; (3) failing to make reasonable efforts

under the circumstances to remedy the breach of such other fiduciary; and (4) wrongfully

withholding money belonging to Plaintiff.




                                               6
Case 2:19-cv-00216-JMA-GRB Document 14 Filed 06/26/19 Page 7 of 7 PageID #: 57




                                     CLAIM FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendants as follows:

      A.    For an Order directing Defendants to pay Plaintiff $152,070.06;
      B.    For an Order directing Defendants to pay Plaintiff all benefits Plaintiff would be
            entitled to under the insurance plan or policy issued and/or administered by
            Defendants;
      C.    For compensatory damages and interest;
      D.    For attorney’s fees and costs of suit; and
      E.    For such other and further relief as the Court may deem just and equitable.




Dated: New York, New York
       June 26, 2019
                                         SCHWARTZ SLADKUS
                                         REICH GREENBERG ATLAS LLP
                                         Attorneys for Plaintiff


                                         By:     /s/ Michael Gottlieb__
                                                 Michael Gottlieb
                                                 444 Madison Avenue
                                                 New York, New York 10022
                                                 (212) 743-7054




                                            7
